Citation Nr: 1738885	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-10 727	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for chronic lumbar strain prior to February 25, 2015, and in excess of 40 percent from that date.  

2.  Entitlement to an initial rating in excess of 10 percent for a right wrist cyst. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from November 1984 to November 1987 and from January 1991 to March 1991

This case was originally before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the claims file.

Following a November 2014 remand, a June 2016 decision by the Board denied an initial rating in excess of 20 percent for chronic lumbar strain prior to February 25, 2015, and in excess of 40 percent from that date, granted an increased initial rating of 10 percent for a right wrist cyst, and denied a rating in excess of 10 percent for this disability.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2017, the Court granted a Joint Motion for Partial Remand (JMPR).  In the May 2017 Order, the Court vacated and remanded the portions of the Board's June 2016 decision that denied an initial rating in excess of 20 percent for chronic lumbar strain prior to February 25, 2015, and in excess of 40 percent from that date, and denied a rating in excess of 10 percent for a right wrist cyst for compliance with instructions provided in the JMPR.

The matters of entitlement to separate evaluation/secondary service connection for right and/or left lower extremity radiculopathy was remanded by the Board in June 2016.  These matters was resolved by way of an April 2017 rating decision that granted service connection for radiculopathy of the external popliteal and anterior crural nerves of the right and left lower extremities; as such, no further Board action with respect to these matters is indicated.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The November 2014 BVA remand directed the AOJ to obtain outstanding medical records and VA medical opinions regarding the severity of the Veteran's service-connected lumbar and right wrist disabilities.  In particular, this remand, noting that the Veteran had identified recent private medical treatment for his lumbar spine during his February 2014 hearing but that the medical records on file were only dated through September 2013, requested that the Veteran be contacted and asked to submit the proper releases to obtain any additional private treatment records which might be available, to include those from a Dr. Razza.  This remand also requested that the AOJ obtain all VA treatment records which were not then of record, to include those dated from September 2012 to present.  

Notwithstanding the above remand instructions, the JMPR noted that the AOJ did not obtain any additional records of treatment provided at the VA medical center in Detroit.  The JMPR also noted that as there was no response to a February 5, 2015, AOJ letter to the Veteran asking him to identify medical providers and sign release forms, he should be provided another copy of those consent forms and asked to complete them so VA may attempt to obtain the records.

The JMPR also found that February 2015 medical examinations and opinions relied upon by the Board in making the rating determinations in its June 2016 decision were inadequate, and failed to substantially comply with the directives of the November 2014 remand.  This included a failure to review the claims folder (the examiner noted that he did not review the claims folder and had only reviewed the "[c]ivillian medical records); failing to provide range of motion measurements that showed at what point the Veteran experienced pain or opine as to any functional loss during flare-ups; providing no explanation for the examiner's statement-in light of the Veteran's comments that he misses work up three to six days a month during flare-ups of back pain-that the examination contradicted the Veteran's reported functional loss because he "works [a] full time job without absences with loss of payment;" and failing to address whether the Veteran's bowel problems were related to the service connected lumbar disability.

Specifically with respect to the wrist examination, the JMPR noted that there was a failure to address all current right wrist symptomatology, including any affecting the fingers or forearm, and that the examiner failed to provide a basis or rationale for her conclusion that the "[t]he examination contradicts the Veteran's statements describing functional loss with repetitive use over time."   

The JMPR concluded with the following directives: 

On remand, after reasonable attempts have been made to obtain outstanding medical records as identified above, [the Veteran] must be provided with VA medical examinations and opinions that sufficiently address all inquiries posed in the November 2014 Board remand.
[] (Emphasis added).  The parties note that the Board should ensure the VA examiner provides an opinion after testing the lumbar spine "for pain on both active and passive motion, in weight-bearing and nonweight-bearing" positions, as required under 38 C.F.R. § 4.59. See also Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016) (holding that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59").

Given the holding in Correia the examiner who conducts the examination of the right wrist below will also be requested to obtain range of motion finding of the left wrist, or the "opposite undamaged joint" as stated in Correia.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his representative and ask him to identify all VA and non-VA clinicians who have treated him for the disabilities on appeal.  Obtain all records of VA treatment, to include that provided at the Detroit VA Medical Center, which have not been obtained.  If a signed release is received from the Veteran, obtain all identified private treatment records, to include any additional treatment records from Dr. Razza which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  After the foregoing, the Veteran should be scheduled for VA examination to determine the current level of severity of his service connected right wrist disability.  The electronic claims file and a copy of the JMPR and this remand must be made available to and reviewed by the examiner in conjunction with the examination, and such a review must be documented for the record.  

Examination findings should be reported to allow for application of pertinent rating criteria for skin disorders.  The examiner should specifically determine whether the cyst is painful and/or causes any functional limitations of the wrist, to include on employment and activities of daily living.  The examiner should also identify and completely describe all current symptomatology, including any effect the Veteran's right wrist disability has on his fingers or forearm. 

Also, ask the examiner to discuss all findings in terms of the Schedule of Ratings for the Musculoskeletal System, 38 C.F.R. § 4.71a (2017), including Diagnostic Codes for the forearm, the wrist, and limitation of motion of single or multiple digits of the hand (Diagnostic Codes 5205-5230) as well as 38 C.F.R. § 4.124a, Diagnostic Codes 8511, 8719).  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should indicate which, if any, nerves are affected and should indicate the severity of each nerve affected (mild, moderate or severe).

Include ranges of active and passive motion for both wrists.  With regard to range of motion:

a) Note any range of motion loss that is specifically attributable to pain, including the degree at which pain occurs.

b) Note any additional functional loss with repetition, and if the examiner concludes that such is not shown, the examiner should discuss whether such contradicts the Veteran's statements describing functional loss with repetitive use over time.  If the examiner concludes such is the case, a specific rationale and explanation for such should be provided.  
 
c) Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.

d) Note whether pain affects the normal working movement of the arm, including any decreased movement, strength, speed, or endurance.

e) Note any excess fatigability; incoordination; and pain on movement.

f) State whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over time.

g) If the symptoms presented require additional testing or study, make it so at the discretion of the examiner.

3.  After completion of the development requested above with respect to obtaining additional clinical records, the Veteran should be scheduled for VA examination to determine the current level of severity of his service connected lumbar spine disability.  The electronic claims file and a copy of the JMPR and this remand must be made available to and reviewed by the examiner in conjunction with the examination, and such a review must be documented for the record.  

The examiner should describe the nature and severity of all manifestations of the Veteran's lumbosacral strain.  In this regard, the examiner should record the range of motion, on both active and passive motion, in weight-bearing and nonweight-bearing, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should specifically indicate whether the Veteran has bowel or bladder impairment.   

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  The examiner must also determine whether the lumbar spine disability causes any functional limitations, to include on employment and activities of daily living.  In this regard, the examiner should consider and discuss the fact that the Veteran reports that he misses work up three to six days a month during flare-ups of back pain. 

4.  After completion of the above, the AOJ should readjudicate the claims that have been remanded.  To the extent this does not result in a complete grant of all benefits sought in connection with these claims, the AOJ should furnish the Veteran and his representative with an appropriate supplemental statement of the case. After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

